         Case 3:13-cv-00297-JAM Document 641 Filed 07/01/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL                                :
                                                       :       CASE NO. 3:13-CV-00297 (JAM)
                          Plaintiffs,                  :
                                                       :
V.                                                     :
                                                       :
LASERPERFORMANCE (EUROPE)                              :
LIMITED, ET AL.                                        :
                                                       :
                          Defendants.                  :       JULY 1, 2020


      DEFENDANTS’ MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
           JURISDICTION AND RULE 59 MOTION FOR NEW TRIAL

       The defendants, Quarter Moon, Inc. (“QMI”) and LaserPerformance (Europe) Limited

(“LPE”), hereby move for a new trial on each of the claims for which the jury found the

respective plaintiff had proven liability and damages. First, the defendant QMI moves for a new

trial as to Claim I (trademark infringement) on the grounds that the jury’s verdict was a seriously

erroneous result, against the weight of evidence and/or resulted in a miscarriage of justice.

Second, the defendant QMI moves for a new trial as to Claim II (false designation of origin) on

the grounds that the jury’s verdict was a seriously erroneous result, against the weight of

evidence and/or resulted in a miscarriage of justice. Finally, both QMI and LPE move for a new

trial as to Claim IV (misappropriation of Bruce Kirby’s name) on the grounds that the jury’s

verdict was a seriously erroneous result, against the weight of evidence and/or resulted in a

miscarriage of justice.

       Defendants also move for dismissal of plaintiffs’ claims on the grounds that they failed to

prove that they suffered injury in fact sufficient to establish standing.
         Case 3:13-cv-00297-JAM Document 641 Filed 07/01/20 Page 2 of 3



       For these reasons, as further explained in the accompanying memorandum of law, the

defendants submit that the court should dismiss plaintiffs complaint or, in the alternative, grant a

new trial on Claims I, II, and IV.




                                              DEFENDANTS,
                                              LASERPERFORMANCE (EUROPE) LTD,
                                              and QUARTER MOON, INC.


                                              /s/ Robert B. Flynn
                                              Douglas S. Skalka. (ct00616)
                                              Peter T. Fay (ct08122)
                                              Robert B. Flynn, Esq. (ct15803)
                                              NEUBERT, PEPE & MONTEITH, P.C.
                                              195 Church Street, 13th Floor
                                              New Haven, CT 06510
                                              Tel: 203.821.2000
                                              Fax: 203.821.2009
                                              dskalka@npmlaw.com
                                              pfay@npmlaw.com
                                              rflynn@npmlaw.com




                                                 2
         Case 3:13-cv-00297-JAM Document 641 Filed 07/01/20 Page 3 of 3




                                       CERTIFICATION
        I hereby certify that on July 1, 2020 a copy of the foregoing was filed electronically [and
served by mail on anyone unable to accept electronic filing]. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system [or by mail to anyone
unable to accept electronic filing]. Parties may access this filing through the Court’s system.



                                              /s/ Robert B. Flynn
                                              Robert B. Flynn, Esq. (ct15803)
                                              NEUBERT, PEPE & MONTEITH, P.C.




                                                 3
